DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mugiraneza et al. (US 2018/0136502 A1) in view of Lee (US 20160209970 A1).

As per claim 1, Mugiraneza (Fig. 9) discloses a color filter having a touch sensor integrated therein ([0023 and [0047] disclose a color filter having a touch sensor)
a base film (substrate 1, [0036]); 
a separation layer on the base film (common electrode 2; [0036],); 
a protective layer on the separation layer (insulating film 3; [0036]); 
a black matrix (BM) layer (10) formed on the protective layer (3) to define a pixel region (black matrix 10 formed on the protective layer3; [0062]); 
a touch sensor layer (7 and 8)  formed on the BM layer (Fig. 9 shows the drive electrode 7 on the black matrix 10; see [0062]), wherein the touch sensor includes a first layer of metal material (7) and a second layer of transparent conductive material (the electrode 8 must be transparent to enable light to pass and the display of images to occur; otherwise a user cannot view the image), wherein the first layer is formed on top of the black matrix and surrounded by the second layer (Figs.9-10 and [0062] discloses the first layer 7 on top of black matrix 10 and surrounded by the second layer 8), or the black matrix (10) is surrounded by the second layer (8) and the first layer (7)  is formed on top of the second layer (8), and wherein the first layer (7) is at least partially overlapped with the black matrix (see Figs.9-10 and [0062} discloses layer 7 overlapped with black matrix 10);
a colorant layer (9) formed on top of the second layer (8) in the pixel region (5), wherein the colorant layer is not overlapped with the first layer ([0036], see Fig. 9, color filter 9 is not overlapped with the first layer 7); and 
an insulation layer (11) on the touch sensor layer and the colorant layer ([0036], see Fig. 9, color filter substrate 11 on the touch sensor layer 7, 8 and color filter 9),
Mugiraneza teaches a color filter having a touch sensor integrated therein, but does not teach color filter being a flexible color filter.
However, Lee discloses a flexible color filter ([0043] discloses a flexible display panel 120, a touch sensing layer 130 and [0046] discloses” while color filters and a common electrode may be disposed on the second flexible substrate”; thus the color filter of Lee must be flexible so that it can bend when the display is bent).  Mugiraneza 

As per claim 5, Mugiraneza in view of Lee discloses the flexible color filter of claim 1. Mugiraneza further teaches a width of the first layer (7) is not greater than a width of the BM layer (Fig. 9 shows the width of the first layer 7 is not greater than the width of the black matrix 10).  

As per claim 9, Mugiraneza in view of Lee discloses the flexible color filter of claim 1.  Mugiraneza further teaches the base film (1) is any one of a polarizing plate, an isotropic film, a retardation film, and a protective film ([0037] discloses” the substrate 1 is made of, for example, glass” which is a protect film and glass is isotropic material .).  

As per claim 10, Mugiraneza in view of Lee discloses the flexible color filter of claim 1.  Mugiraneza does not disclose a flexible display device.
However, Lee discloses  a flexible display device  ([0043] discloses a flexible display panel 120, a touch sensing layer 130).   Mugiraneza in view of Lee are analogous art pertaining to touch displays. Therefore, it would have been obvious to 

As per claim 11, Mugiraneza in view of Lee discloses the flexible color filter of claim 10.  Mugiraneza teaches a liquid display device [0006], but does not teach the flexible display device is a liquid crystal display device or an organic light emitting diode display device.
However, Lee discloses the flexible display device is a liquid crystal display device or an organic light emitting diode display device ([0043-0046], flexible liquid crystal.). Mugiraneza in view of Lee are analogous art pertaining to touch displays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the flexible liquid crystal display as taught by Lee to the LC display device of  Mugiraneza so that a user can fold or bend the display with flexible structure in either compact or expand position, thereby the device can be used for various purposes.

4.  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mugiraneza in view of Lee and further in view of Kimura et al. (US 20170242545 A1).

As per claim 6, Mugiraneza in view of Lee discloses the flexible color filter of claim 1. Mugiraneza and Lee do not teach the first layer is a metal mesh.
the first layer is a metal mesh ([0015], See Fig. 6, Drive electrode with mesh pattern.). Mugiraneza and Lee in view of Kimura are analogous art pertaining to touch sensing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metal mesh drive electrode of Kimira to the drive electrode of Mugiraneza as modified by Lee.  The motivation is to provide with such an arrangement, cross capacitances generated between the drive electrodes and the sense electrodes can be reduced (see [0064] of Kimura)

5.  Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mugiraneza et al. and Lee in view of Kim et al. (US 20160062537 A1).	

As per claim 7, Mugiraneza in view of Lee discloses the flexible color filter of claim 1. Mugiraneza and Lee do not teach wherein the touch sensor layer includes a bridge electrode.
However, Kim discloses wherein the touch sensor layer includes a bridge electrode ([0078, See Fig. 7, dummy electrode bridge). Mugiraneza and Lee in view of Kim are analogous art pertaining to touch panels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the dummy electrodes of Mugiraneza connected with a bridge. The dummy electrodes connected with bridges would reduce the number of parts and simplify manufacturing.

the first layer is a bridge electrode layer.
However, Kim discloses the first layer is a bridge electrode layer ([0078], See Fig. 7, Dummy electrode bridge). Mugiraneza and Lee in view of Kim are analogous art pertaining to touch panels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the dummy electrodes of Mugiraneza connected with a bridge. The dummy electrodes connected with bridges would reduce the number of parts and simplify manufacturing.

Response to Arguments
6. 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In view of amendment, the new references of  Mugiraneza, Lee, Kimura and Kim have used for new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDREW LEE/Examiner, Art Unit 2624       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691